Exhibit 99.2 TELULAR CORPORATION UNAUDITED CONSOLIDATED PRO FORMA FINANCIAL STATEMENTS (Amounts in thousands, except per share amounts) The Unaudited Consolidated Pro Forma Balance Sheet combines the historical consolidated balance sheet of Telular Corporation (“Telular”) as of September 30, 2011 and the historical balance sheet of SkyBitz, Inc. (‘SkyBitz”) as of September 30, 2011, giving effect to the acquisition as if it had occurred October 1, 2010.The Unaudited Consolidated Pro Forma Statement of Operations for the year ended September 30, 2011 combines the historical consolidated statement of operations of Telular for the year ended September 30, 2011 and SkyBitz for the twelve months ended September 30, 2011 as if the merger had occurred on October 1, 2010.Adjustments were made to conform SkyBitz’s balance sheet and its statement of operations to Telular’s fiscal year-end. No pro forma effects have been given to any operational or other synergies that may be realized from the SkyBitz acquisition. The Unaudited Consolidated Pro Forma Balance Sheet combines the historical consolidated balance sheet of Telular as of December 31, 2011 and the historical balance sheet of SkyBitz as of December 31, 2011, giving effect to the acquisition as if it had occurred October 1, 2011. The Unaudited Consolidated Pro Forma Statement of Operations for the three months ended December 31, 2011 combines the historical consolidated statement of operations of Telular for the three months ended December 31, 2011 and SkyBitz for the three months ended December 31, 2011 as if the merger had occurred on October 1, 2011.Adjustments were made to conform SkyBitz’s balance sheet and its statement of operations to Telular’s fiscal quarter-end. No pro forma effects have been given to any operational or other synergies that may be realized from the SkyBitz acquisition. The unaudited pro forma consolidated financial information is based on the estimates and assumptions described in the notes to the unaudited pro forma consolidated financial statements.The unaudited pro forma consolidated financial information has been prepared using the purchase method of accounting in which the total cost of the SkyBitz acquisition is allocated to the tangible and intangible assets acquired and liabilities assumed based on their estimated fair values at the date of acquisition.This allocation has been done on a preliminary basis and is subject to change pending final determination of fair values for the acquired assets and assumed liabilities and a final analysis of the total purchase price paid, including direct costs of the acquisition. The adjustments included in the unaudited pro forma consolidated financial information represent the preliminary determination of such adjustments based upon currently available information.Accordingly, the actual fair value of the assets acquired, liabilities assumed and the related adjustments may differ from those reflected in this Current Report on Form 8-K.However, Telular does not believe the impact of any changes will be material.Telular expects to finalize the purchase price allocation within one year of the date of the SkyBitz acquisition. The unaudited pro forma consolidated financial information is presented for illustrative purposes only and is not necessarily indicative of the operating results or financial position that might have been achieved had the transaction occurred as of an earlier date, and they are not necessarily indicative of future operating results or financial position.These pro forma amounts do not, therefore, project Telular’s financial position or results of operations for any future date or period.The accompanying unaudited pro forma consolidated financial information should be read in conjunction with the historical financial statements and the related notes thereto of Telular,which are included in its Annual Report on Form 10-K, as well as other financial information included elsewhere in this Current Report on Form 8-K. TELULAR CORPORATION UNAUDITED CONSOLIDATED PRO FORMA BALANCE SHEET AS OF SEPTEMBER 30, 2011 (in thousands) Adjustments Telular for Pro Forma Corporation SkyBitz, Inc. Acquisition Notes Consolidated ASSETS Current assets: Cash and investments $ $ $ ) {A},{E} $ Marketable securities - ) {D} - Trade accounts receivable, net ) {D},{E} Inventories, net ) {D},{E} Deferred taxes - {E} Deferred cost of sales - ) {D} - Prepaid expenses and other current assets ) {D},{E} Total current assets ) Property and equipment, net ) {D},{E} Other assets: Goodwill - {E} Intangible assets, net {D},{E} Long term deferred cost of sales - ) {D} - Long term deferred taxes - {G} Deposits and other 69 58 ) {D},{E} Total other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ $ ) {D},{E} $ Accrued liabilities {D},{E} Income taxes payable - - - Deferred revenue - ) {D},{E} Current portion of long term debt - {B},{D} Total current liabilities Long term liabilities: Long term senior debt - - - Long term deferred tax liabilities - Deferred revenue long-term - ) {D} - Other long term liabilities - 14 {E} Loan payable - long term - - {B} Total long term liabilities Total liabilities Stockholders' equity: Common stock 1 9 {C},{D} Convertible preferred stock - ) {D} - Additional paid-in capital - {C} SkyBitz equity - Dividends ) - - ) Accumulated deficit ) ) {D},{F},{G} ) Treasury stock ) ) 19 {D} ) Total stockholders' equity ) Total liabilities and stockholders' equity $ See accompanying notes to the unaudited consolidated pro forma balance sheet TELULAR CORPORATION NOTES TO UNAUDITED CONSOLIDATED PRO FORMA BALANCE SHEET AS OF SEPTEMBER 30, 2011 (in thousands) {A} Reflects the cash paid of $6,565 for the purchase of SkyBitz. {B} Reflects loan of $30,000 from Silicon Valley Bank to fund a portion of the purchase price: $3,000 represents the current portion of the total amount borrowed and $27,000 represents the long-term portion. {C} Reflects the value of Telular's common stock issued of $8,760 for the acquisition of SkyBitz. {D} Reflects the elimination of certain assets and liabilities not acquired/assumed in the acquisition and the elimination of SkyBitz's equity. {E} To record assets and liabilities purchased in the acquisition: Purchase price: $ Less fair value of net assets acquired: Fair value of assets acquired: Cash Trade accounts receivable Inventory Prepaid expenses and deposits Property and equipment, net Deferred tax assets Intangible assets - patents Other non-current assets 48 Value assigned to intangibles Fair value of liabilities assumed: Trade accounts payable Accrued liabilities Deferred revenue Other long-term liabilities Fair value of net assets acquired Goodwill resulting from the acquisition $ {F} Reflects the amortization expense of $4,786 for the intangibles capitalized as a result of the acquisiton for the twelve months ended September 30, 2011. {G} Reflects the tax effect of the net Adjustments for the Acquisition. TELULAR CORPORATION UNAUDITED CONSOLIDATED PRO FORMA STATEMENT OF OPERATIONS FOR THE YEAR ENDED SEPTEMBER 30, 2011 (in thousands except per share data) Adjustments Telular for Pro Forma Corporation SkyBitz, Inc. Acquisition Notes Consolidated Revenue Monitoring hardware sales $ $ $ - $ Monitoring service revenue - Subtotal monitoring - Other product sales - Total revenue - Cost of sales Monitoring hardware cost of sales - Monitoring service cost of sales - Subtotal monitoring - Other product cost of sales - Total cost of sales - Gross margin - Operating Expenses Engineering and development expenses - Selling and marketing expenses - General and administrative expenses {D} Total operating expenses income from operations ) Other income (expense) Interest income (expense) ) ) {A}, {B}, {C} ) Other ) ) - ) Net income before income taxes ) Provision (benefit) for income taxes 67 ) {E},{F} Net income $ $ $ ) $ Income per common share: Basic $ $ Diluted $ $ Weighted average number of common shares Basic {G} Diluted {G} See accompanying notes to the unaudited consolidated pro forma statement of operations TELULAR CORPORATION NOTES TO UNAUDITED CONSOLIDATED PRO FORMA STATEMENT OF OPERATIONS FOR THE YEAR ENDED SEPTEMBER 30, 2011 (in thousands) {A} Reflects the increase of $945 in interest expense related to the debt incurred as a result of the acquisition. {B} Reflects the elimination of $353 interest expense related to SkyBitz debt and preferred stock which are assumed to be retired at October 1, 2010. {C} Adjustment to reduce interest income of $8 as a result of the cash paid for the acquisition of SkyBitz. {D} Reflects the increase in amortization expense of $4,786 related to intangible assets recorded in the acquisition of SkyBitz. {E} Tax effect of Adjustments for Acquisition. {F} Reflects the reversing of the valuation allowance on the deferred tax asset related to SkyBitz's net operating losses. {G} Reflects the increase of 1,000,024 shares of Telular common stock issued as part of the consideration in the acquisition of SkyBitz. TELULAR CORPORATION UNAUDITED CONSOLIDATED PRO FORMA BALANCE SHEET AS OF DECEMBER 31, 2011 (in thousands) Adjustments Telular for Pro Forma Corporation SkyBitz, Inc. Acquisition Notes Consolidated ASSETS Current assets: Cash and investments $ $ $ ) {A},{D},{E} $ Marketable securities - ) {D},{E} - Trade accounts receivable, net ) {D},{E} Inventories, net ) {D},{E} Deferred taxes - Deferred cost of sales - ) {D} - Prepaid expenses and other current assets ) {D},{E} Total current assets ) Property and equipment, net ) {D},{E} Other assets: Goodwill - {E} Intangible assets {E},{F} Long term deferred cost of sales - ) {D} - Long term deferred taxes - ) {G} Deposits and other 68 55 (7
